HENRIOD, Justice
(dissenting) :
Respectfully, I dissent. Defendant, in writing, sold some property. The document contained a legitimate restrictive covenant against any use save that of agriculture, — which anyone could understand, and whose only complaint about such language could be nothing less than an unreasonable, unexplainable negation thereof.
The buyers of the property to date have registered no such irrational complaint. But the plaintiff County has edged into a self-invited controversy, and the trial court into a monitor role of determining the intention of the parties, — deciding that, without any proof except the clear language itself, they meant something dehors that language, different than that of its plain and unmistakable phraseology.
Those particeps to the land purchase and sale transaction said exactly what they said and wrote which was nothing offensive to a principle that one might bargain for sale of his home or his private bird sanctuary for a canary bird if he so desires, and manifests such intention by a simple, unambiguous use of the King’s English.
*1342In my opinion, Morgan County has the wrong defendant here, — and if it has an urge to do so, could test its ability to enjoin the buyer against any use other than agricultural, if offensive to public policy or legislation. Lacking clear and convincing evidence of fraud or the like, certainly the seller could accomplish such enjoinder on simple contract grounds in a proper proceeding.
I think a reversal is not inappropriate here,- — but without costs to the County.
CALLISTER, C. J., concurs in the views expressed in the dissenting opinion of HENRIOD, J.